DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 17/074,999 filed on 10/20/2020. Claims 1-20 are pending in the office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1: recited the limitations “a second block shape” and “a second routing track” in the limitation “identifying a blocking shape on a second layer different from the first layer, wherein the second layer has a plurality of second routing tracks, and each of the plurality of second routing tracks extends in a second direction different from the first direction”, where “a second block shape” and “a second routing track” are tied together, but are floating to the other features, such as “a first routing track” and “identified pin”. Even though, the claim recited “a second routing track” extend in “a second direction” different from “first direction of the first routing track”, but “a second block shape” and “a second routing track” are nothing to do with “a first routing track” and “identified pin”. Therefore, there structure of “a device”, recited in the method of claim 1, become indefinite.
Examiner Notice: Examiner suggests that claim 5 should incorporate into claim 1 to fill in the gap of the relationship between features that would resolve the above issue.
Claims 2-4 and 7 are also rejected because are depended directly or indirectly from claim 1. 
The independent claim 8 have similar issue as claim 1 above, even though claims 8 and 16 further limit that “a magnitude of spacing between adjacent conductive elements of the plurality of conductive elements satisfies a design rule of the device”, but this further limit has nothing to do with “a block shape” and “a plurality of routing tracks in a second layer”.
Claims 9-15 are also rejected because are depended directly or indirectly from claim 8. 
Examiner also notice: Claim 16 recited the step “adjusting a location of a first conductive element of the plurality of conductive elements in the first layer based on the identified blocking shape and the design rule of the device” which tie “blocking shape” to “first conductive element” in the first layer. Hence, the claim 16 does not fall into the above issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, 12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salowe etl., (U.S. Pat. 9,183,343).
With respect to claim 1: Salowe teaches a method of designing a device, the method comprising: 
identifying a pin to be inserted into a first layer of the device (‘343, fig. 2, 202 and fig. 3, 302, identify multiple pins, col. 2, ll. 53-56 “identify or determine a regions of interest for routing high current carrying interconnects between one or more source pins and one or more destination pins” that results of determining pins location; and col. 5, 61-64, one or more layers (i.e., first layer); col. 6, ll. 4-12, “the one or more features of first layer routing layer” and feature identification module, fig. 8A, identifying 1st set of pins and 2nd set of pins), wherein the first layer has a plurality of first routing tracks, and each of the plurality of first routing tracks extend in a first direction (‘343, fig. 8A, 804, identifying 1st strand number for 1st set  and 806, col. 9, ll. 53-77, multiple layers each having its own preferred routing direction, i.e., first layer extend in a first direction and also see fig. 12-14D, M1 and M2 routing tracks); 
identifying a blocking shape on the first layer (‘343, col. 2, ll. 58-60, identified blockage in the region of interest, see fig. 10-14, show blockage, col. 11, ll. 12-15), wherein the second layer has a plurality of second routing tracks, and each of the plurality of second routing tracks extends in a second direction different from the first direction (‘343, col. 9, ll. 53-77, multiple layers each having its own preferred routing direction, i.e., first layer extend in a first direction, also see fig. 12-14D, M1 and M2 routing tracks); 
determining at least one candidate location for the pin in the first layer based on the plurality of first routing tracks of the first layer (‘343, col. 8, ll. 18-25, col. 9, ll. 45-47, and col. 11, ll. 1-5, determining a viable routing solution); and 
setting a location for the pin in the first layer based on the determined at least one candidate location (‘343, col. 10, ll. 59-61, col. 11, ll. 49-55 and col. 16, ll. 55-59 and col. 17, ll. 16-24).
Salowe does not teach a blocking shape on a second layer.
However, Salowe teaches the determined blockage can be modified or translating to different location (‘343, col. 11, ll. 8-25).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to translate the determined blockage to another location that may include translating to different layer(s), such as from first layer to second layer, to avoid the negative effect for viable solution between source pin and destination pine (‘343, col. 11, ll. 1-5).
With respect to claim 2: Salowe teaches the method of claim 1, wherein the first direction is perpendicular (i.e., orthogonal) to the second direction (‘343, col. 12, ll. 1-14, and fig. 10, first direction 1016 perpendicular to second direction 1018, col. 22, ll. 2-5).
With respect to claim 3: Salowe teaches the method of claim 1, wherein setting the location of the pin comprises maintaining a current location of the pin and increasing a dimension of the pin in the first direction (‘343, col. 7, ll. 10-17 and col. 12, ll. 26-33, wider pin).
With respect to claim 4: Salowe teaches the method of claim 1, wherein the second layer is above the first layer (‘343, col. 13, ll. 3-14).
With respect to claim 5: Salowe teaches the method of claim 1, wherein setting the location for the pin comprises setting the location for the pin to permit electrical connection to an element on the second layer (‘343, col. 7, line 65 – col. 8, line 6).
With respect to claim 7: Salowe teaches the method of claim 1, further comprising manufacturing at least one mask for manufacturing the first layer where the pin is at the set location (‘343, col. 23, ll. 1-9).
With respect to claim 8: Salowe teaches a method of designing a device, the method comprising: 
identifying a plurality of conductive elements to be inserted into a first layer of the device (‘343, fig. 2, 202 and fig. 3, 302, identify multiple pins, col. 2, ll. 53-56 “identify or determine a regions of interest for routing high current carrying interconnects between one or more source pins and one or more destination pins” that results of determining pins location; and col. 5, 61-64, one or more layers (i.e., first layer); col. 6, ll. 4-12, “the one or more features of first layer routing layer” and feature identification module, fig. 8A, identifying 1st set of pins and 2nd set of pins), wherein each of the plurality of conductive elements extends in a first direction (‘343, fig. 8A, 804, identifying 1st strand number for 1st set  and 806, col. 9, ll. 53-77, multiple layers each having its own preferred routing direction, i.e., first layer extend in a first direction and also see fig. 12-14D, M1 and M2 routing tracks), adjacent conductive elements of the plurality of conductive elements are spaced in a second direction different from the first direction and a magnitude of spacing between adjacent conductive elements of the plurality of conductive elements satisfies a design rule of the device (‘343, col. 8, ll. 1-9, col. 10, ll. 14-33, and col. 12, ll. 14-21); 
identifying a blocking shape on the first layer (‘343, col. 2, ll. 58-60, identified blockage in the region of interest, see fig. 10-14, show blockage, col. 11, ll. 12-15), wherein the second layer has a plurality of second routing tracks, and each of the plurality of second routing tracks extends in a second direction different from the first direction (‘343, col. 9, ll. 53-77, multiple layers each having its own preferred routing direction, i.e., first layer extend in a first direction, also see fig. 12-14D, M1 and M2 routing tracks); 
determining at least one candidate location for the pin in the first layer based on the plurality of first routing tracks of the first layer (‘343, col. 8, ll. 18-25, col. 9, ll. 45-47, and col. 11, ll. 1-5, determining a viable routing solution) based on the design rule of the device (‘343, col. 11, ll. 26-55); and 
setting a location for the pin in the first layer based on the determined at least one candidate location (‘343, col. 10, ll. 59-61, col. 11, ll. 49-55 and col. 16, ll. 55-59 and col. 17, ll. 16-24).
Salowe does not teach a blocking shape on a second layer.
However, Salowe teaches the determined blockage can be modified or translating to different location (‘343, col. 11, ll. 8-25).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to translate the determined blockage to another location that may include translating to different layer(s), such as from first layer to second layer, to avoid the negative effect for viable solution between source pin and destination pine (‘343, col. 11, ll. 1-5).
With respect to claim 9: Salowe teaches the method of claim 8, wherein the second direction is perpendicular (i.e., orthogonal) to the first direction (‘343, col. 12, ll. 1-14, and fig. 10, first direction 1016 perpendicular to second direction 1018, col. 22, ll. 2-5).
With respect to claim 12: Salowe teaches the method of claim 8, wherein determining the at least one candidate location comprises determining the at least one candidate location based on a number of the plurality of routing tracks blocked by the blocking shape (‘343, col. 7, ll. 28-38, col. 10, line 62 – col. 11, line 5).
With respect to claim 14: Salowe teaches the method of claim 8, wherein identifying the block shape comprises identifying the blocking shape based on a location of an interconnect structure (‘343, col. 11, ll. 42-55).
With respect to claim 15: Salowe teaches the method of claim 8, further comprising manufacturing at least one mask for manufacturing the first layer where the first conductive element is at the set location (‘343, col. 23, ll. 1-9).
With respect to claim 16: Salowe teaches a method of designing a device, the method comprising: 
identifying a pin to be inserted into a first layer of the device (‘343, fig. 2, 202 and fig. 3, 302, identify multiple pins, col. 2, ll. 53-56 “identify or determine a regions of interest for routing high current carrying interconnects between one or more source pins and one or more destination pins” that results of determining pins location; and col. 5, 61-64, one or more layers (i.e., first layer); col. 6, ll. 4-12, “the one or more features of first layer routing layer” and feature identification module, fig. 8A, identifying 1st set of pins and 2nd set of pins), wherein the first layer has a plurality of first routing tracks, and each of the plurality of first routing tracks extend in a first direction (‘343, fig. 8A, 804, identifying 1st strand number for 1st set  and 806, col. 9, ll. 53-77, multiple layers each having its own preferred routing direction, i.e., first layer extend in a first direction and also see fig. 12-14D, M1 and M2 routing tracks); 
identifying a blocking shape on the first layer (‘343, col. 2, ll. 58-60, identified blockage in the region of interest, see fig. 10-14, show blockage, col. 11, ll. 12-15), wherein the second layer has a plurality of second routing tracks, and each of the plurality of second routing tracks extends in a second direction different from the first direction (‘343, col. 9, ll. 53-77, multiple layers each having its own preferred routing direction, i.e., first layer extend in a first direction, also see fig. 12-14D, M1 and M2 routing tracks); 
adjusting a location of a first conductive element of the plurality of conductive elements in the first layer based on the identified blocking shape and the design rule of the device (‘343, col. 11, ll. 26-55).
Salowe does not teach a blocking shape on a second layer.
However, Salowe teaches the determined blockage can be modified or translating to different location (‘343, col. 11, ll. 8-25).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to translate the determined blockage to another location that may include translating to different layer(s), such as from first layer to second layer, to avoid the negative effect for viable solution between source pin and destination pine (‘343, col. 11, ll. 1-5).
With respect to claim 17: Salowe teaches the method of claim 16, wherein the second direction is perpendicular (i.e., orthogonal) to the first direction (‘343, col. 12, ll. 1-14, and fig. 10, first direction 1016 perpendicular to second direction 1018, col. 22, ll. 2-5).
With respect to claim 19: Salowe teaches the method of claim 16, wherein adjusting the location of the first conductive element comprises adjusting a location of at least one end point (destination pin) of the first conductive element (‘343, col. 7, ll. 32-38).
With respect to claim 20: Salowe teaches the method of claim 16, further comprising manufacturing at least one mask for manufacturing the first layer where the first conductive element is at the adjusted location (‘343, col. 23, ll. 1-9).

Claim(s) 6, 10-11, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salowe etl., (U.S. Pat. 9,183,343) in view of Uchino et al., (U.S. Pub. 2009/0144688).
With respect to claim 6: Salowe teaches the method of claim 1, wherein setting the location for the pin comprises setting the location for the pin to permit electrical connection to an element on a third layer of the device (‘343, col. 7, line 65 – col. 8, line 6; col. 12, ll. 6-11, each of plurality of layers (i.e., include third layer) has a referred routing direction, using one or more via at least interconnects belong to two adjacent layers). 
Salowe does not implicitly teach wherein the first layer is between the second layer and the third layer.
Uchino teaches a method for planning interconnect models in an integrated circuit design. Nets and a set of interconnect models that can be used to connect the pins of each net are first defined (‘688, the abstract). The integrated circuit has three layers 110, 120, and 130, wherein the first layer 120 is between the second layer 110 and the third layer 130 (‘688, fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Unchino and Salowe to define metal layer location that provide results which are independent of the specific tool that is used (‘688, par. 7).

With respect to claims 10, 11, and 18: Salowe teaches plurality of layers, but does not implicitly teach the arrangement of these layers, such as the first layer is below or adjacent the second layer
Unchino teaches the integrated circuit has three layers 110, 120, and 130, wherein the first layer 120 is between the second layer 110 and the third layer 130 that can be understood the first layer is below or adjacent the second layer (‘688, fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Unchino and Salowe to define metal layer location that provide results which are independent of the specific tool that is used (‘688, par. 7).

With respect to claim 13: Salowe teaches the step identifying the blocking shape (‘343, col. 2, ll. 58-60, identified blockage in the region of interest, see fig. 10-14, show blockage, col. 11, ll. 12-15), but does not identifying the blocking shape based on a location of a power-ground line.
Unchino teaches blockings includes cell internal shape and pre-wire such as clock, power bus (i.e., a power-ground line), and engineered wires in a physical data (‘688, par. 45).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Unchino and Salowe using Unchino’s power bus of blockage in physical data in Salowe’s blockage that provide results which are independent of the specific tool that is used (‘688, par. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851